Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 5, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142920                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 142920
                                                                   COA: 296114
  RICKY RUSSELL FULTON,                                            Oakland CC: 2009-227299-FH
             Defendant-Appellant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the March 10, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        MARILYN KELLY, J., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 5, 2011                     _________________________________________
           h0928                                                              Clerk